[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO SET ASIDE VERDICT
The plaintiff instituted the present action seeking to recover monetary damages for medical malpractice on the part of two physicians resulting in a spinal cord injury which left him permanently paralyzed. The jury returned an award for the plaintiff's wife for loss of consortium and awarded damages in favor of the plaintiff in the amount of $1,500,000.00 in economic damages and $500,000.00 in non-economic damages. The jury also assessed responsibility for the plaintiffs' injuries of 1/3 to Dr. Foster and 2/3 to Dr. Shahid. The case against Dr. Shahid has been resolved by settlement and the plaintiff; Denis O'Connell, now seeks to have the verdict as to damages set aside.
The basis of the motion to set aside damages is based upon the charge to the jury on noneconomic damages which the plaintiff claims listed items of recoverable damages to be considered by the jury, and failed to define those elements or to relate those elements to the facts of the case. The plaintiff therefore claims the court failed to provide the jury with any guidance as to how to determine the economic damages citing such cases as Meyer v. Basta, 102 Conn. 144 (1925) and Jacques v. Carter,2 Conn. App. 27, (1984).
The plaintiff presented extensive evidence, through numerous witnesses, as to the noneconomic impact of the injuries upon the plaintiff. The plaintiff requested, and was granted, additional time for argument during which the claims regarding non-economic damages were thoroughly identified, argued and presented to the jury. Considering the obvious non-economic impact upon the plaintiff; the evidence presented by counsel and the arguments of counsel, the court believes that the charge CT Page 8389 provided sufficient guidance to the jury for its consideration of an award of non-economic damages. See Corrievau v. Associated RealtyCorporation, 122 Conn. 253, 256.
Accordingly, the motion set aside the verdict is denied. The plaintiff has also filed a motion for an additur which has been withdrawn. The defendant has also filed a motion for an order reducing the jury award by collateral source payments which has been resolved between counsel.
RUSH, J.